Upon further consideration of this cause, the court is of the opinion that a sentence of suspension of the appellant from the practice of the law for eighteen months from October 12, 1933, is an adequate penalty to be imposed in this case. It will be, and is so ordered.
The judgment of the bar commission is, therefore, modified so as to suspend and restrain the appellant from the practice of the law, as above indicated, and for the time stated.
Judgment modified; application for rehearing overruled.
All the Justices concur.
                On Application for Rehearing by State Bar Commission.